


Exhibit 10.1



Tenant:  


Country:  


Acres (+/-):  


Crop:  


Effective Date:  


End of Term:  


 

 

 



AGRICULTURAL LEASE
Alico, Inc., Ft. Myers, Florida

THIS AGRICULTURAL LEASE (this “Lease”) is made and entered into as of the 8th
day of May, 2014, by and between ALICO, INC., a Florida corporation (“ALICO” or
“Landlord”) and UNITED STATES SUGAR CORPORATION, a Delaware corporation (“U.S.
SUGAR” or “Tenant”).

W I T N E S S E T H:

In consideration of the obligation of Tenant to pay rent as provided
hereinbelow, and the terms, provisions and covenants hereinafter set forth, the
parties hereto agree as follows:

A. Premises. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, in accordance with and subject to the terms and conditions set forth
hereinbelow and in the General Conditions set forth in Exhibit “A” (the “General
Conditions”), attached hereto and made a part hereof, that certain real property
more particularly described as Exhibit “B” attached hereto and made a part
hereof (the “Leased Premises”). Portions of the Leased Premises are subject to
the C-139 Basin Requirements set forth in Section 3.04 of the General
Conditions. The Leased Premises include all buildings and other improvement to
the property, which the parties agree comprises gross acreage amounting to
approximately Thirty Thousand Six Hundred (30,600) acres, which includes
Nineteen Thousand One Hundred (19,181) acres planted or plantable to sugar (“Net
Cane Acre” or “Net Cane Acres”), more or less. For purposes of calculations of
the Base rent (as defined in section D.2. hereinbelow) and the Additional Rent
(as defined in section D.3. hereinbelow) under the terms of this Lease, the
Leased Premises shall be presumed to be Nineteen Thousand One Hundred (19,181)
Net Cane Acres, unless and until additional acreage is permitted for sugar or
other crops as contemplated by this Lease, at which time such additional acreage
shall be incorporated into said calculations under the terms of this Lease.

In the event of a conflict between the map of the Leased Premises and the legal
description, the legal description shall prevail.

B. Term. The term of this Lease shall be for ten (10) years commencing on May 1,
2014 (the “Commencement Date”) and, unless terminated earlier pursuant to the
provisions of this Lease, shall terminate on April 30, 2024 (“Term”).

 

 

1. On May 1, 2023 and on each May 1st subsequent thereto, the Term shall be
extended three (3) additional Lease Year unless written notice of non-renewal is
given by either party hereto to the other party no less than six (6) months
prior to the renewal date.

2. U.S. SUGAR shall assume control over the Leased Premises upon completion of
the 2013/2014 harvest season. The parties anticipate that this date will be on
or about April 15, 2014.

3. Notwithstanding anything herein to the contrary, solely as to the portion of
the Leased Premises identified on Exhibit “B” as “Hill Grade” which consists of
approximately Four Thousand, Eight Hundred (4,561.50) Net Cane Acres (“Hill
Grade Portion of the Leased Premises”):

(a) The Term of this Lease shall be for five years (5) commencing May 1, 2014
and, unless terminated earlier pursuant to the provisions of this Lease, shall
terminate on April 30, 2019.

(b) On May 1, 2015 and on each May 1st subsequent thereto, the Term shall be
extended one (1) additional Lease Year unless written notice of non-renewal is
given by either party hereto to the other party.

(c) This Lease may be terminated by ALICO solely as to the Hill Grade Portion of
the Leased Premises at any time upon one (1) year’s notice to U.S. SUGAR.

4. Upon the termination of this Lease as to the Hill Grade Portion of the Leased
Premises and/or as to the Leased Premises (which may exclude the Hill Grade
Portion of the Leased Premises if the Lease as to the Hill Grade Portion of the
Leased Premises has terminated prior to the date this Lease is terminated as to
the remainder of the Premises), ALICO shall reimburse U.S. SUGAR for U.S.
SUGAR’s Actual Capitalized Planting Costs (for the purpose of this Agreement,
“Actual Capitalized Planting Costs” shall be those reasonable costs incurred by
U.S. SUGAR in planting (which includes the cost of seedcane), farming,
cultivating, sugarcane on the Premises) plus fertilizer, insecticide, soil
amendments, and pesticide costs (collectively “U.S. SUGAR’s Planting Costs”) as
follows and as applicable per acre:

(a) If at the time of such termination, U.S. SUGAR cannot harvest its plant cane
(1st harvest), then ALICO shall reimburse U.S. SUGAR one hundred percent
(100.0%) of U.S. SUGAR’s Planting Costs for all such sugarcane on the Hill Grade
Portion of the Premises or the Premises, as applicable;

(b) If the cane harvested immediately prior to termination is plant cane (1st
harvest), ALICO shall reimburse U.S. SUGAR sixty six and six/tenths percent
(66.6%) of U.S. SUGAR’s Planting Costs for all such sugarcane on the Hill Grade
Portion of the Premises and/or the Premises, as applicable; and

(c) If the cane harvested immediately prior to termination is first stubble cane
(2nd harvest), ALICO shall reimburse U.S. SUGAR thirty three and three/tenths
(33.3%) of U.S. SUGAR’s Planting Costs for all such sugarcane on the Hill Grade
Portion of the Leased Premises and/or the Leased Premises, as applicable.



CW          
Landlord        
 

KM             
Tenant        
 

 

 

(d) Additionally, ALICO shall reimburse U.S. SUGAR for any sugarcane inventory
on the termination date as to the Hill Grade Portion of the Leased Premises
and/or the Leased Premises, as applicable, at a rate computed as follows: Three
Dollars and Fifty Cents ($3.50) multiplied by the average net standard tons per
acre which U.S. SUGAR attained on the Leased Premises during U.S. SUGAR’s
sugarcane harvest season immediately preceding the termination date (the
“Reimbursement Amount”).

(e) U.S. SUGAR shall supply such commercially reasonable documentation as
requested by ALICO to establish and/or confirm the total of U.S. SUGAR’s
Planting Costs and Reimbursement Amount. U.S. SUGAR agrees to keep at its
principal office records relating to said Planting Costs and Reimbursement
Amount and ALICO shall have the right to audit said records, such audit to take
place during normal business hours and not unreasonably interfere with U.S.
SUGAR’s office operations. If such audit shows the amount of Planting Costs
and/or Reimbursement Amount reimbursed to U.S. SUGAR hereunder was overstated by
greater than five percent (5%), then U.S. SUGAR shall pay the difference to
ALICO, as well as the reasonable cost of such audit, upon demand.

C. Use. U.S. SUGAR, its successors and assigns, shall use the Leased Premises
exclusively for growing crops, including sugarcane. U.S. SUGAR may clear the
Leased Premises and prepare same for cultivation and may construct or improve
roads, drainage ditches, canals, dikes, water impoundments and other structures
on the Leased Premises, consistent with the terms of this Lease. U.S. SUGAR may
install and operate drainage pumps or motors on the Premises and any new pumps
installed by U.S. SUGAR shall continue to be the property of U.S. SUGAR, and
U.S. SUGAR may remove such pumps or motors at any time during the Term of this
Lease or upon expiration or termination of this Lease. Any planting, crop or
marketing quotas allocated to the Premises during the Term of this Lease shall
be the property of U.S. SUGAR and may be transferred to other property by U.S.
SUGAR during the Term of or upon expiration or termination of this Lease.

          D. Rent. As used herein, the term “Lease Year” shall mean (a) May 15,
2014 through April 30, 2015, and (b) the period May 1 through and including the
subsequent April 30 of each year commencing May 1, 2015 through and including
April 30, 2016.

1. Rent due hereunder shall be due and payable in advance on or before the first
day of each Lease Year.

2. Base Rent. U.S. SUGAR shall pay ALICO rent at the rate of One Hundred Eighty
Five Dollars and No Cents ($185.00) per Net Cane Acre leased hereunder as
follows:

Lease Year Commencing  Annual Base Rent  May 15, 2014  $3,548,485.00  May 1,
2015  $3,548,485.00  May 1, 2016  $3,548,485.00 

 

CW          
Landlord        
 

KM             
Tenant        
 


 

 

May 1, 2017  $3,548,485.00  May 1, 2018  $3,548,485.00  May 1, 2019 
$3,548,485.00  May 1, 2020  $3,548,485.00  May 1, 2021  $3,548,485.00  May 1,
2022  $3,548,485.00  May 1, 2023  $3,548,485.00  May 1, 2024  $3,548,485.00  May
1, 2025  $3,548,485.00  May 1, 2026  $3,548,485.00  May 1, 2027  $3,548,485.00 
May 1, 2028  $3,548,485.00 

 

(calculated as follows: 19,181 Net Cane Acres x $185 per Net Cane Acre per Lease
Year = $3,548,485.00)

In the event this Lease is terminated as to the Hill Grade Portion of the Leased
Premises, the Annual Base Rent shall be reduced accordingly by Eight Hundred
Eighty Eight Thousand Dollars and No Cents ($843,877.50) (calculated as follows:
4,561.50 Net Cane Acres x $185 per Net Cane Acre per Lease Year = $843,877.50),
to wit, the Annual Base Rent shall be reduced to Two Million Six Hundred Forty
Five Thousand Dollars and No Cents ($2,704,422.50) (calculated as follows:
14,619.50 Net Cane Acres x $185 per Net Cane Acre per Lease Year =
$2,704,607.50.)

3. Additional Rent. In addition to the base rent, U.S. SUGAR shall pay ALICO at
the end of each Lease Year an additional amount per Net Cane Acre (“Additional
Rent”), regardless of whether the Net Cane Acre land is planted to sugar or
other crops, based on the year-end average net selling price per hundred weight
(“NSP”) for the year-end immediately preceding the applicable Lease Year that
U.S. SUGAR receives from United Sugars Corporation, the exclusive sales agent of
all refined sugar produced by U.S. SUGAR, from the sale of refined sugar, as
follows:

  Additional Rent  Total Rent   NSP Per Acre  (Base Rent + Additional Rent)   
$28.00 to $29.99  $15.00  $200.00  $30.00 to $33.99  $50.00  $235.00  $34.00 to
$37.99  $75.00  $260.00  $38.00 to $40.99  $100.00  $285.00  $41.00 and above 
$25.00 per $1.00  $310.00 and up    increase in NSP   

 

4. Simultaneously with the payment of the Additional Rent described herein, U.S.
SUGAR shall provide ALICO with commercially reasonable documentation supporting
the calculation of such Additional Rent payment. U.S. SUGAR agrees to keep at
its principal office records relating to said NSP and ALICO shall have the right
to audit said records, such audit to take place during normal business hours and
not unreasonably interfere with U.S. SUGAR’s office operations. If such audit
shows the NSP calculations were understated by greater than five percent (5%),
then U.S. SUGAR shall pay the difference to ALICO, as well as the reasonable
cost of such audit, upon demand.

CW          
Landlord        
 

KM             
Tenant        
 

 

 

E. Residences. The Leased Premises includes three (3) residences (the
“Residences”). U.S. SUGAR may allow its employees and/or agents to occupy any or
all of the Residences and, in such event, only during such time as a U.S. SUGAR
employees or agents are residing in any of the Residences and only with respect
to the Residences occupied by a U.S. SUGAR employee or agent: (a) U.S. SUGAR
shall use all due care to protect and maintain said Residences, performing all
prudent repairs and maintenance; (b) U.S. SUGAR shall enter into agreements with
such employees and/or agents regarding the terms of such occupancy; (c) U.S.
SUGAR shall for all purposes be the “landlord” for such occupancies, and shall
indemnify ALICO against any claims by its employees and agents, or those
claiming through its employees or agents or out of any occupancy of the
Residences; and (d) In furtherance of the foregoing, U.S. SUGAR will protect the
property against trespass and other occupancy outside of specific agreements
with U.S. SUGAR.

F. Reimbursement for Stubble Cane. U.S. SUGAR shall also reimburse ALICO for all
stubble cane on the Premises as of May 1, 2014. The reimbursement amount shall
be mutually agreed upon by the parties hereto based on current industry
standards prior to U.S. Sugar taking possession of the Leased Premises.

G. Rolling Stock. The parties hereto agree to negotiate in good faith prior to
U.S. Sugar taking possession of the Leased Premises in an effort to agree upon
(a) what rolling stock related to sugarcane production that ALICO will sell to
U.S. SUGAR, and U.S. SUGAR will purchase from ALICO, and (b) the purchase price
of said rolling stock. In the event the parties do not timely agree to such
terms, ALICO is free to remove such rolling stock from the Leased Premises prior
to the commencement date.

H. Obligations Pertaining to ALICO Employees. U.S. SUGAR and ALICO will
cooperate with each other with the intent of U.S. SUGAR offering employment to
such of the following ALICO’s existing sugarcane employees if, and to the
extent, U.S. SUGAR determines that such employees are needed for the continuing
operation of the Leased Premises pursuant to the terms of this Agreement and
provided reasonable employment terms are negotiated and agreed upon between U.S.
SUGAR and said employees:

ALICO Employee      Last Name  First Name  Seniority Date  Job Title
Description  Bryant  Kenneth  09/21/2004  Sugarcane Foreman  Owens  Jeffrey 
09/13/2005  Mgr Sugarcane Ops  Bolix  Randall  12/20/2013  Laborer  De Santiago
Martinez  Rogelio  10/07/2009  Utility Operator  Garcia  Miguel  11/19/2003 
Equipment Operator I  Gomez  Pedro  10/11/2004  Equipment Operator II  Gonzalez 
Wilfredo  12/01/2011 Laborer 

 

CW          
Landlord        
 

KM             
Tenant        
 

 

 

Perez  Atanasio  09/25/2000  Equipment Operator II  Perez  Guillermo 
12/15/2006  Equipment Operator I  Talley  Charles  09/03/2013  Assistant to
Foreman  Venancio  Jorge  02/12/2008  Laborer  Zavala  Miguel  05/09/2013 
Laborer  Jones  Bobby  05/18/2011 Sugarcane Foreman  Espinosa  Cody  01/18/2012 
Assistant to Foreman  Gonzalez Borrego  Leosbet  01/24/2014  Laborer  Hernandez 
Joe  07/22/2011  Equipment Operator II  Santos  Frank  09/03/2013  Laborer 

 

I. Sales Tax. The parties believe this Lease to be exempt from sales tax
pursuant to Fla. Stat. §2l2.031. In the event that such taxes are or become due
on the Rent, U.S. SUGAR agrees to pay all applicable sales or rental taxes on
each such payment of Rent.

J. Ad Valorem Taxes. U.S. SUGAR shall be responsible for the cost of all real
property taxes, general and special assessments levied by any authority against
the Leased Premises and such payments shall constitute additional Rent
hereunder. ALICO shall be responsible for timely paying real property taxes and
assessments on the Leased Premises, and U.S. SUGAR shall be responsible for
promptly paying ALICO upon presentment of a bill reflecting such charges. U.S.
SUGAR shall be responsible for directly paying personal property taxes levied or
assessed against any personal property on the Leased Premises. Any levy or
assessment which includes time either before or after this Lease is in effect
shall be prorated between the parties on a per diem basis.

K. Road and Ditch Maintenance. Alico shall be responsible for maintaining the
roads on the Leased Premises for its own use and that of U.S. SUGAR. Alico shall
be responsible for maintaining the ditches which provide water to groves owned
by Alico, to the extent they are not managed by drainage districts, and U.S.
SUGAR shall be responsible for reimbursing Alico for maintenance performed by
ALICO and attributable to U.S. SUGAR’s use of the Leased Premises. The parties
agree to cooperate in good faith to determine each party’s financial
responsibilities under this provision.

L. Not Related Persons. This is an arms-length transaction, and Landlord and
Tenant are not “related persons” under the Securities Exchange Act of 1934.

M. Modification of Permits. Without limiting Tenant’s obligations under the
General Conditions to comply with all provisions of all applicable permits,
Alico agrees to cooperate with U.S. SUGAR in modifying existing South Florida
Water Management District (“District”) permits, applying for new District
permits, and in applying for other permits (collectively “Permits”), provided
all are reasonable for U.S. SUGAR’s permitted uses under this Lease. All
application, design and implementation costs for such Permits, and for all
Permits acquired by U.S. SUGAR for the Leased Premises, shall be paid by U.S.
SUGAR, and Alico shall not be obligated to incur any cost or expense in the
obtaining or implementation of such permits. U.S. SUGAR shall not be obligated
to pursue litigation in order to obtain any Permit and may abandon any Permit
that it has applied for if, in U.S. SUGAR’s sole discretion, U.S. SUGAR
determines that the terms or conditions for obtaining any Permit are too
burdensome or economically prohibitive to accomplish. In the event (a) U.S.
SUGAR is unable to obtain all Permits necessary for the operation of the Leased
Premises as a sugarcane farm, (b) U.S. SUGAR abandons any Permit or Permit
proceeding as provided for herein, or (c) any Permit is revoked or is not
renewed, which would in the reasonable opinion of U.S. SUGAR make the farming of
sugarcane on the Leased Premises impracticable, then, in any such event, U.S.
SUGAR may immediately terminate this Lease as to those portions of the Leased
Premises where Permits have been denied, restricted or abandoned, and neither
party shall have any further obligation or liability hereunder.

CW          
Landlord        
 

KM             
Tenant        
 

 

 

N. Agricultural Chemicals. U.S. SUGAR’s use of agricultural chemicals on the
Leased Premises is limited to those chemicals identified in Schedule “4” to this
Lease. Tenant must advise Landlord of all agricultural chemicals anticipated to
be used by Tenant in Tenant’s operations on the Leased Premises, and Landlord
must agree to list those agricultural chemicals on Schedule “4” prior to any use
of such agricultural chemicals on the Leased Premises.

O. Water for Freeze Protection. ALICO grows, and will continue to grow, citrus
on groves adjacent to portions of the Leased Premises, specifically the “2 X 6
Farm” portions of the land (the adjacent parcel being the “2 X 6 Grove”). The 2
X 6 Grove is subject to the same District permits as the 2 X 6 Farm portions of
the Land, and pulls water from the same ditches and canals. ALICO hereby
reserves, and U.S. Sugar acknowledges such reservation, the right to such
amounts of water as are adequate for irrigation and freeze protection of the 2 X
6 Grove, and U.S. Sugar shall pump and direct water to the 2 X 6 Grove for such
purposes.

P. Assignability. Notwithstanding limitations in the General Conditions, U.S.
SUGAR may sublease or assign this Lease with the prior written consent of ALICO,
which consent shall not be uneasonably withheld or delayed, provided that any
such sublease or assignment shall require written consent of the assignee or
subtenant to adherence to the terms of this Lease. Regardless of any assignment
or sublease hereunder, U.S. SUGAR shall remain obligated for the performance of
all terms under this Lease unless and until specifically released from same by
ALICO, which release may be withheld in ALICO’s sole discretion for any reason
or for no reason.

Q. Subordination, Non-Disturbance, and Attornment. This Lease shall be subject
and subordinate to the lien, operation and effect of any present or future
mortgage encumbering all or any part of the Leased Premises and to all
modifications, consolidations, renewals, extensions, or replacements therefore;
provided that the holder of any such mortgage shall agree in the mortgage or
other written instrument that this Lease shall not be terminated or otherwise
affected by the enforcement of any such mortgage if, at the time thereof, no
default under this Lease then exists. Upon written request from Landlord, Tenant
agrees to execute and deliver a subordination, non-disturbance, and attornment
agreement on the then-standard form prescribed by the holder of such mortgage,
provided such then-standard form does not modify or amend any provisions of this
Lease. Tenant shall attorn to any foreclosing mortgagee, purchaser at a
foreclosure sale, or purchaser by deed in lieu of foreclosure. At the election
of the holder of any mortgage, this Lease may be declared superior and prior in
right to such mortgage provided such election is by written instrument executed
by the holder of such mortgage.

CW          
Landlord        
 

KM             
Tenant        
 

 

 


R. Memorandum of Lease. The terms of the General Conditions notwithstanding, the
parties shall execute and deliver upon the commencement date of this Lease a
Memorandum of Lease in form and substance substantially similar to the document
attached hereto and made a part hereof as Exhibit “C”, which shall be recorded
in the public records of Hendry County, Florida memorializing the existence of
this Lease.

S. Notice. Any notice, election, consent, or other communication required or
permitted to be given to a party pursuant to this Lease will be in writing and
will be determined to have been duly given when delivered personally, if sent by
overnight courier (e.g., FedEx), or by United States Certified or Registered
Mail, return receipt requested, postage prepaid, as follows:

As to Landlord:

ALlCO, INC.

Attn: Clay G. Wilson

10070 Daniels Interstate Court, Suite 100

Ft. Myers, Florida 33913

 


With a copy to

DEAN, MEAD, MINTON & ZWEMER

Attn: Dennis G. Corrick

1903 S. 25th St., Suite 200

Fort Pierce, FL 34947

As to Tenant:

UNITED STATES SUGAR CORPORATION

111 Ponce de Leon Avenue

Clewiston, Florida 33440

Attn: Kenneth W. McDuffie, Senior Vice President,

Sugarcane Operations

 

With a copy to:

UNITED STATES SUGAR CORPORATION

111 Ponce de Leon Avenue

Clewiston, Florida 33440

Attn: Edward Almeida, Esq., Vice President, Legal Affairs

 

T. WAIVER OF TRIAL BY JURY: AS AN INDUCEMENT TO LANDLORD AND TENANT AGREEING TO
ENTER INTO THIS LEASE, LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BROUGHT BY EITHER PARTY AGAINST THE OTHER PARTY PERTAINING
TO ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE
OR TENANT’S OCCUPANCY OF THE PREMISES.

U. Quiet Enjoyment. ALICO covenants that, as long as U.S. SUGAR performs its
agreements hereunder, U.S. SUGAR shall have the right to quietly enjoy and use
the Leased Premises at all times relevant hereto without interference from ALICO
or any parties claiming by, through, or under ALICO, subject only to the
provisions of this Lease, which right of quiet enjoyment shall extend to the
right to possess, remove, and sell any and all crops, sugarcane and sugar and
byproducts made therefrom on the Leased Premises.

CW          
Landlord        
 

KM             
Tenant        
 

 

 

          V. Breach. If either ALICO or U.S. SUGAR shall fail to perform or
shall breach any agreement of the Lease and such default shall continue for
thirty (30) days after a written notice specifying the performance required
shall have been given to the other party failing to perform, the party so giving
notice may institute action in a court of competent jurisdiction to terminate
this Lease or to compel performance of the agreement or may seek any other
remedy provided at law.

W. Hazardous Materials. ALICO covenants and warrants to U.S. SUGAR that neither
ALICO nor anyone claiming under ALICO nor, to the best of ALICO’s knowledge, any
previous occupants of the Premises have been involved in operations on the
Premises or made use of the Premises in a manner that could lead to the
imposition on ALICO or U.S. SUGAR of liability under any Federal or State laws
or regulations concerning hazardous or harmful substances. ALICO hereby
indemnifies and holds U.S. SUGAR harmless from and against any and all damages,
penalties, fines, claims, liens, suits, liabilities, costs (including clean-up
costs), judgments and expenses (including attorneys’ or experts’ fees and
expenses) of every kind and nature suffered by or asserted against U.S. SUGAR as
a direct or indirect result of any hazardous substance placed on the Premises
prior to U.S. SUGAR’s occupation thereof, or as the result of any warranty or
representation made by ALICO being false or untrue in any material adverse
respect, or as the result of ALICO’s non-compliance with any requirement under
any law, regulation or ordinance, local or State or Federal, which requires the
elimination or removal of any hazardous materials, substances, wastes or other
environmentally regulated substances. The rights and obligations of this
paragraph are expressly intended to and shall survive the expiration or
termination of the Lease.

X. Force Majeure.

1. If either party hereto shall be delayed or prevented from the performance of
any act required hereunder by reason of acts of God, strikes, lockouts, labor
troubles, inability to procure materials, adverse weather, unusual delay in
transportation, delay by the other party hereto or other cause without fault and
beyond the control of the party obligated (financial inability excepted),
(herein called “Force Majeure”), then upon written notice to the other party,
the performance of such act shall be excused for the period of the delay and the
period for the performance of such act shall be extended for a period equivalent
to the period of such delay. The parties hereto, however, shall exercise good
faith efforts to remedy any such cause of delay or cause preventing performance.

2. If U.S. SUGAR’s use of the Leased Premises is materially impaired by
circumstances or events beyond the control of U.S. SUGAR, including but not
limited to the loss of capacity in or damage to the mill processing the
sugarcane from the Leased Premises, loss or damage to crops due to natural
disaster, or prohibitions or restrictions imposed by law, or governmental entity
imposes any direct or indirect restrictions or quotas on the amount of sugarcane
or sugar to be marketed or produced from the Leased Premises or from U.S.
SUGAR’s mill, then with one (1) year advance written notice to ALICO, at U.S.
SUGAR’s sole option, U.S. SUGAR may (1) reduce the amount of land leased
hereunder pro rata based on the resulting percentage reduction in sugarcane or
sugar production by U.S. SUGAR during such period of restriction or (2)
terminate the Lease in its entirety.

CW          
Landlord        
 

KM             
Tenant        
 

 

 

Y. U.S. SUGAR’s rights and interests herein, shall run with the Leased Premises
and shall be binding upon and inure to the benefit of the successors and assigns
of ALICO, and to U.S. SUGAR and its successors and assigns, and to any and all
parties hereafter having any right, title, or interest in the Leased Premises or
any part thereof. The provisions of this Lease are intended to run with the
title to the Leased Premises. Accordingly, as used herein, the term “ALICO”
shall include successors-in-title with respect to the Leased Premises, or any
part thereof.

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

Signed, sealed and delivered in the presence of:

Witnesses  

LANDLORD: 

          ALICO, INC., a Florida corporation       /s/ Denise Plair   By: /s/
Clay G. Wilson Print Name: Denise Plair   Print Name: Clay G. Wilson     Title:
CEO/President       /s/ Mary Lofton   Print Name: Mary Lofton          
Witnesses  

TENANT: 

          UNITED STATES SUGAR     CORPORATION, a Delaware corporation       /s/
Ann Marie Pilling   By: /s/ Kenneth W. McDuffie Print Name: Ann Marie Pilling  
Print Name: Kenneth W. McDuffie     Title: Sr. Vice President, Sugarcane
Operations       /s/ Eneyda Rios     Print Name: Eneyda Rios          




CW          
Landlord        
 

KM             
Tenant        
 

 

 


EXHIBIT “A”
TO AGRICULTURAL LEASE

GENERAL CONDITIONS

Article I.
AS IS

This Exhibit “A” is an exhibit to a certain “AGRICULTURAL LEASE” by and between
Alico, Inc. and United States Sugar Corporation dated _____, 2014 (“Lease”).

NOTWITHSTANDING ANYTHING IN THIS EXHIBIT “A” TO THE CONTRARY, IN THE EVENT,
      (A) THERE IS A CONFLICT BETWEEN THE PROVISIONS IN THIS EXHIBIT “A” AND THE
PROVISIONS IN THE MAIN BODY OF THE LEASE, OR (B) THERE ARE PROVISIONS IN THE
MAIN BODY OF THE LEASE THAT ADDRESS THE SAME OR SIMILAR PROVISIONS ADDRESSED IN
THIS EXHIBIT “A” (FOR EXAMPLE, NOTICE PROVISIONS IN THIS EXHIBIT “A” AND NOTICE
PROVISIONS IN THE MAIN BODY OF THE LEASE), THEN THE PROVISIONS IN THE MAIN BODY
OF THE LEASE (AND NOT THE PROVISIONS IN THIS EXHIBIT “A”) SHALL IN ALL RESPECTS
GOVERN AND CONTROL.

Section 1.01 No Covenants or Warranties of Fitness. Tenant leases the Land “AS
IS, WHERE IS, WITH ALL FAULTS”, and Landlord makes no covenants, representations
or warranties as to its fitness for farming or for any other purpose. Tenant
acknowledges that Tenant has had the opportunity to inspect the Land, and has
determined that the Leased Premises are fit for Tenant’s intended purpose of
farming crops, including sugarcane.

Section 1.02 Landlord’s Use of, and Leasing of, Nearby Lands. Landlord uses
adjoining and nearby lands for grazing of cattle, and leases adjoining and
nearby lands to others for cattle grazing, agricultural and recreational uses.
Tenant’s acceptance of this Lease is specifically conditioned upon Tenant’s
acknowledgement of such neighboring uses and their possible impact on Tenant’s
use of the Land. Landlord practices, and requires of all tenants, due care in
the conduct of all activities upon Landlord’s lands. Therefore, Tenant hereby
assumes the risk, waives all claims against Landlord and holds Landlord harmless
for the conduct of such activities on Landlord’s other lands. Without
limitation, such activities include grazing of cattle, use of agricultural
chemicals, and hunting.

Article II.
CONDUCT OF TENANCY

Section 2.01 Prohibited Uses. The Leased Premises will not be used for: (i)
recreational purposes; (ii) grazing or raising of livestock; (iii) hunting; (iv)
fishing; or (v) illegal activities. Hunting nuisance animals may be permitted
only as permitted under the terms of this Lease.

Section 2.02 Cultivation and Operation. Tenant agrees and covenants to perform
its farming operations on the Land during the term hereof in an efficient,
economic, and husbandlike manner and to employ all modern methods of farming as
are customarily practiced in the area.

CW          
Landlord        
 

KM             
Tenant        
 

 

 

Section 2.03 Fence. Tenant shall maintain any existing fences on the Leased
Premises throughout the term of the Lease. Tenant may enclose portions of the
Leased Premises with additional fencing in Tenant’s reasonable discretion, and
once constructed, shall maintain such fences throughout the term of the Lease.

Section 2.04 Trees and Timber, Other Assets of Landlord. Use of the trees and
timber on the Leased Premises is specifically excluded from Tenant’s rights
under this Lease. Accordingly, Tenant shall not cut or remove any standing
trees, dead or fallen timber from the Land. Tenant shall not for any purpose
drive nails, spikes, staples or the like into, or otherwise deface or mar any
tree, green or dead, on the Land. Tenant may not avail itself of rock, fill
dirt, equipment or other assets of Landlord without specific written consent of
the Landlord to do so. For purposes of this section, Landlord’s consent may only
be granted by the Landlord’s VP of Sugarcane, Sod & Farm Leases; no field
employee of Landlord is authorized to give such consent.

Section 2.05 Irrigation and Discharge Pumps. The foregoing section
notwithstanding, Tenant may, with Landlord’s written consent, have non-exclusive
use of irrigation and discharge pumps owned by Landlord and located on the Land.
Landlord’s consent is specifically subject to Tenant’s proper maintenance and
use of the pumps. Such proper use and maintenance includes, without limitation,
greasing and lubricating the pump, regularly checking engine oil, monitoring
fuel levels, checking water levels and adding of good water (not ditch water)
and checking of belts on electric and diesel pumps. Tenant shall maintain and
provide to Landlord upon request a monthly log of times run and maintenance
performed on the pumps. Improper use of Landlord’s pumps may result in loss of
use, or charge to Tenant for damage.

Section 2.06 Waste and Nuisance. Tenant agrees to conduct Tenant’s operations
upon the Land with care, and to not permit waste of the Land nor destroy or
remove without the consent of the Landlord any of the buildings, sheds, engines,
windmills, pumps, water tanks, pipes, fences, drains, culverts, beams, and any
other fixtures and improvements existing on the Leased Premises on the
Commencement Date, or to place, construct or put any of these items on the
Leased Premises during the term of the Lease, without the prior written consent
of Landlord (which consent shall not be unreasonably withheld if such fixtures
or improvements are necessary for Tenant’s Use) and any permits necessary to
authorize such placement or construction. Tenant will not maintain, commit, or
permit the maintenance or commission of any nuisance on the Leased Premises or
use the Leased Premises for any unlawful purpose.

Section 2.07 Plastics. In the event plastics are used in the Tenant’s Use,
Tenant must remove said plastics no later than thirty (30) days after use.
Plastics will not be disked into the ground. All plastics will be properly
removed and disposed of in accordance with Legal Requirements, as that term is
defined below.



CW          
Landlord        
 

KM             
Tenant        
 

 

 

Section 2.08 Roads, Ditches, Dikes, Etc. Tenant shall not construct: any ditches
requiring or requiring modification of, surface water management permits; dikes;
roads; other improvements or structures without the prior written consent of
Landlord. With Landlord’s written approval, Tenant may be permitted to construct
drainage infrastructure that does not require any modification to existing water
management district permits. Tenant understands that such improvements may
require permits from various governmental agencies before the commencement of
construction begins. In the event any such improvements require or are otherwise
governed by permits, Tenant shall comply with the terms of such permits, as set
forth in Section 3.02 of this Lease. Tenant will hold Landlord harmless from any
liability arising out of Tenant’s operations under these permits, failure to
obtain such permits or failure to pay such permit fees or charges. Tenant
further covenants and agrees to maintain any and all existing roads, ditches and
dikes in a manner satisfactory to Landlord.

Section 2.09 Improvements; Duty of Repair. Tenant agrees to keep the Leased
Premises, including but not limited to all fences, culverts, buildings, wells,
improvements, dikes, canals and ditches (including ditches to adjoining
properties) in as good state of repair as existed on the Commencement Date,
subject to ordinary wear and tear. Tenant expressly agrees to assume sole
responsibility arising out of Tenant’s failure to keep the Land in the state of
repair required hereby.

Section 2.10 Compliance with Legal Requirements. Tenant will promptly comply
with all present and future laws, rules, regulations and directives of any
municipal, county, state, federal or other governmental or quasi-governmental
authority applicable to the Land or to Tenant’s acts or activities on the Land
(the “Legal Requirements”). Tenant’s attention is specifically directed, among
other things, to the need to notify the county building and zoning departments
of any structures, other than temporary farm buildings, to be placed on the
Leased Premises, and to the need to comply with all permitting requirements of
South Florida (or Southwest Florida, if applicable) Water Management District,
Florida Department of Environmental Protection, Army Corps of Engineers, and the
Environmental Protection Agency throughout the Term of this Lease, and without
cost to Landlord. Tenant will promptly comply with the Legal Requirements
whether they are foreseen or unforeseen, or ordinary or extraordinary. Tenant
has specifically examined the South Florida (or Southwest Florida, if
applicable) Water Management District Environmental Resource and Water Use
permits for the Land and specifically undertakes that the Tenant’s operations
will be conducted in such a way as not to cause a violation, or require a
modification, of those permits. The term Legal Requirements, as used throughout
this Lease, shall be broadly construed.

Section 2.11 Permits. All expenses incurred through Tenant’s use of the Land
will be the sole responsibility of Tenant, including any contract for electrical
power. Tenant will be responsible for obtaining and paying for all permits
necessary for the utilization of the Land, including but not limited to storage
tank registrations, water permits, pesticide use permits, burn permits, waste
removal permits, etc. Such payments will be made promptly prior to delinquency.
Tenant will further hold Landlord harmless from any liability arising out of
Tenant’s operations under any such permit, Tenant’s failure to obtain such
permits, or Tenant’s failure to pay such permit fees or charges.

CW          
Landlord        
 

KM             
Tenant        
 

 

 


Section 2.12 Hunting Nuisance Animals.

(a) Hunting nuisance animals will be permitted only after the Tenant has
received written authorization from the Florida Game and Fresh Water Fish
Commission to hunt, remove, or destroy animals which interfere with Tenant’s
farming operation, and only as further provided herein. Tenant will be
responsible for obtaining the necessary permits and agrees to indemnify and hold
Landlord harmless for any violation of Federal, state, or local hunting laws,
and for any damages or injury resulting therefrom. Tenant will notify Landlord
of any and all such permit applications and will supply Landlord with copies of
all applications submitted and permits received before any such hunting occurs.
In addition to any other permit which is a Legal Requirement, Tenant shall apply
to Landlord’s VP of Sugarcane, Sod & Farm Leases for a permit indicating
Landlord’s consent to hunt nuisance animals on the Leased Premises (a “Landlord
Permit”). Such application shall include a copy of photo ID for each person
Tenant wishes to have Landlord’s consent to hunt nuisance animals on the Land.
Any person found hunting on Landlord’s property and not listed on a Landlord
Permit shall be considered a trespasser. The Landlord Permit indicates consent
to hunt nuisance animals only on the Leased Premises, is valid only until
Tenant’s Use is completed, and must be returned at that time.

(b) Tenant agrees to prohibit any use of firearms on the Land except as provided
above, and agrees to assume responsibility for enforcing this prohibition.
Tenant will pay Landlord a penalty of $100 per day per infraction for violation
of this clause. Notwithstanding the above, Landlord reserves the right to
prohibit the hunting of nuisance animals, in Landlord’s sole discretion.

(c) For purposes of this Lease, the term “nuisance animals” shall be limited to
hogs, raccoons and coyotes. There will not be any shooting at or taking of deer,
turkeys or alligators on the Leased Premises, or Landlord’s property, under any
circumstance. Any nuisance animals taken under the Landlord Permit shall be
destroyed before removal from the Leased Premises.

Section 2.13 Vehicles to be Used on Land. Tenant agrees to use only the
following vehicles to access the Land: equipment and vehicles owned and/or
operated by Tenant or Tenant’s employees, contractors, agents, guests or
invitees. This limitation does not prohibit vehicles necessary for planting,
caretaking, harvesting the crop, or providing necessary goods or services in
connection with planting, caretaking or harvesting Tenant’s crop. Tenant agrees
to participate in any reasonable procedures at no out-of pocket cost or expense
to Tenant, necessary to protect Landlord’s adjacent agricultural activities from
infection by plant and animal diseases, including but not limited to
decontamination procedures related to citrus canker and foot and mouth disease
at Landlord’s request.

     Section 2.14 Off-Road and Recreational Vehicles. The use of ATVs and other
recreational vehicles on the Leased Premises is prohibited, except utility-type
four-wheeled vehicles commonly known as “Mules,” or “Gators,” and such vehicles
must be operated by employees of Tenant, and may not be operated in excess of 20
mph. Such vehicles may only be used in direct support of Tenant’s Use; personal
and recreational use are strictly prohibited. If any employee, agent, guest or
invitee of Tenant is found to be operating such vehicles outside the Leased
Premises, the equipment will be banned from Landlord’s property.

CW          
Landlord        
 

KM             
Tenant        
 

 

 


Section 2.15 Tenant’s Employees on Land. Tenant agrees that only the following
persons will have access to the Land: Tenant’s employees, contractors, agents,
guests or invitees. This limitation does not prohibit persons necessary for
planting, caretaking, harvesting the crop, or providing necessary goods or
services in connection with planting, caretaking or harvesting the crop.

Section 2.16 Trespassers. Tenant will be responsible for the removal and
eviction of any and all trespassers from the Land. Landlord will have no
responsibility with respect to the removal or eviction of trespassers during the
Term, but retains the right to do so.

Section 2.17 No Structures or Trailers. No structures or mobile homes will be
placed on the Land without the prior written consent of the Landlord, which may
be withheld for any reason or for no reason.

Section 2.18 Inspection by Landlord; No Duty. Landlord, for itself and its
agents, representatives, or employees, reserves the right to enter the Land at
all reasonable times in order to inspect the Land to determine whether Tenant is
complying with the terms of this Lease, and to do all other lawful acts that are
necessary to protect Landlord’s interest in the Land, including, without
limitation, repairs, additions, or alterations of any property on the Land.
Notwithstanding the foregoing, compliance with the terms of this Lease is the
sole responsibility of the Tenant. The right of the Landlord to inspect the
premises will not create a duty to inspect, nor will Tenant be entitled to rely
on the same, nor will it be construed or interpreted as a waiver of or estoppel
to Landlord’s right to require Tenant’s strict compliance with the terms of this
Lease, or to any enforcement action brought by the Landlord.

Section 2.19 Surrender of the Land. Tenant agrees to surrender the Land in the
same condition and repair as it existed upon commencement of the Term, subject
to ordinary wear and tear, upon the end of the Term. Tenant agrees to level and
disk all beds, ditches, or other modifications to the Land created by Tenant,
restore each perimeter dike to its functional condition, restore all points of
access for ingress and egress to the Leased Premises, and leave the Land clean
to the reasonable satisfaction of the Landlord at the conclusion of the growing
season. Tenant shall remove all mulch and similar materials which will not
decompose promptly. Landlord will be reasonable in its requirements for the
condition of the Land. The failure by Tenant to restore the Leased Premises as
specified at the end of the Term will result in the Landlord contracting for the
work and Tenant being liable for all expenses reasonably incurred by Landlord in
restoring the Land to good condition.

Section 2.20 Removal of Equipment, Materials and Personal Property. At the end
of the Term, Tenant will, at Tenant’s expense, remove all equipment and
materials placed by Tenant on the Leased Premises including, but not limited to
pumps, engines, drainage, culverts, containers, tanks, chemicals, fuel,
batteries, dumpsters, equipment, scrap iron, sheds, barrels, boxes, plastic
containers, waste materials and any other property pertaining to Tenant’s use or
operation. “Waste Materials” includes, without limitation, cans, pallets, glass,
cardboard, hay bales, and unrepaired or abandoned equipment. Any equipment or
property not removed on the expiration of this Lease may, at Landlord’s
discretion, be deemed the property of Landlord, but Tenant will nonetheless be
liable for all expenses reasonably incurred by Landlord in removing such
property and equipment.

CW          
Landlord        
 

KM             
Tenant        
 

 

 


Section 2.21 Possession on Termination. Tenant agrees to yield possession of the
Land at the termination of the Lease. Tenant further agrees to pay, as
liquidated damages for failure to vacate, the sum of double the per diem Rent
per day for every day after the date of the termination of this Lease that
occupancy is withheld.

Article III.
ENVIRONMENTAL

Section 3.01 Environmental Protection Requirements. Tenant is responsible for
constructing and maintaining Tenant’s facilities and conducting Tenant’s
operations in a manner that employs all reasonable means to limit the potential
for environmental contamination of the Land and adjoining lands. This Article is
to be read in harmony with other Articles of this Lease. When the terms and
conditions of this Article are more restrictive than other Articles that could
be construed to encompass the same topic, this Article shall control. Further,
this Article shall be broadly interpreted so as to protect the environmental
integrity and condition of the Land and to require compliance with Legal
Requirements as to the Land under all circumstances.

Section 3.02 Water Use and Surface Water Management Permits. Tenant will comply
with all terms and conditions of the existing South Florida Water Management
District or Southwest Florida Water Management District permits (either, as
applicable to the Land, the “District”), as applicable, for water use and
surface water management on the Leased Premises, including any and all reporting
requirements and best management practices required for the property. A list of
District permits is attached hereto and made a part hereof as Schedule “1”.

Tenant will not drill or rework any well on the premises without prior written
consent of Landlord, and without appropriate permits from the District and any
other public agency regulating water use and water wells. In order to comply
with District water use permit requirements, Tenant will keep accurate pumping
records of wells on the Land. Such records will be submitted to Landlord on a
monthly basis, or more frequently if so required by the District, or any other
applicable governmental agency, and will be kept in a manner and submitted in a
form acceptable to the District. All new wells must be constructed by a licensed
well contractor and meet all federal, state and local laws and regulations.
Wells not in use should be provided with a temporary cap.

Tenant will not substantially alter the existing surface water management system
without prior written consent of Landlord and without appropriate permits from
the District and any other public agency regulating surface water management and
wetlands.

Section 3.03 Wetland Protection. Tenant must notify Landlord and obtain
Landlord’s permission before undertaking any soil excavation activities,
including routine canal/ditch maintenance. No excavated soil or any type of
material may be placed in a wetland system. Wetlands, wetland buffer areas and
other preservation areas shall not be used by Tenant for any purpose. A wetland
will be defined as set forth in Chapters 373 and 403, F.S., or any regulation
promulgated thereunder, or as defined under any other applicable federal, state
or local statute, rule, regulation or order or as delineated by a jurisdictional
determination of any agency or other governmental entity. For purposes of the
prohibitions set forth in this paragraph, the term wetland shall be broadly
construed.

CW          
Landlord        
 

KM             
Tenant        
 

 

 

Section 3.04 C-139 Basin Requirements. If the Land is within the C-139 Basin,
then in addition to Tenant’s other environmental obligations under this Lease,
Tenant must comply with all requirements for the control of phosphorus imposed
on lands within the C-139 Basin as may be required by the District or requested
by Landlord, including but not limited to the use of specific Best Management
Practices, the preparation of annual reports and any other activities deemed
necessary by Landlord. Without limitation, Tenant shall be bound by the terms
and conditions of the Phosphorus Source Control Permit 26-00323-E, as it may be
amended from time to time. Tenant shall be responsible for the payment of any
fines and the cost of any corrective action which may be imposed by the District
or another government agency as a result of the Tenant failing to comply with
regulations imposed by the District or other government agency.

Section 3.05 Best Management Practices. Tenant shall implement Best Management
Practices appropriate for Tenant’s use of the property, including without
limitation those listed on Schedule “2”, attached hereto and made a part hereof,
within thirty (30) days. Simultaneously with the execution of this Lease, Tenant
(or sublessee, if appropriate) has received a copy of the District permit
governing the Land, and has completed the Written Certification attached hereto
and made a part hereof as Schedule “3”.

Section 3.06 Records. Tenant agrees to maintain, and give to Landlord and to
Landlord’s authorized representative, the right to inspect, at all reasonable
times and upon twenty-four (24) hours notice, records relating to compliance
with the District permits, Best Management Practices, and environmental
compliance matters relating to the Land. In addition, Tenant will provide
Landlord with any and all monitoring data and reports which Tenant is required
to keep in accordance with all Legal Requirements, including but not limited to,
all records required by the District, Florida Department of Environmental
Protection, Army Corps of Engineers, and the Environmental Protection Agency, as
well as those reporting requirements associated with the storage, use or
disposal of pesticides, fungicides or any other such material.

Section 3.07 Burning. Any burning on the Land will be subject to the prior
approval of the applicable federal, state and local governmental agencies where
required. Tenant is responsible for obtaining all permits required by any
applicable governmental agency prior to any such burn for complying with all
Legal Requirements during such burn.

Section 3.08 Tenant Responsible for Waste Generated. The Tenant warrants,
covenants and represents that it is familiar with requirements applicable to
proper waste disposal. Tenant understands that it is solely in charge of all
farming and related activities on-site and is the sole generator of all waste
material leaving the site and will not be acting as agent or on behalf of
Landlord in any manner with regard to any chemical or solid waste storage, use
or disposal arrangements. Tenant shall contract with licensed waste handlers,
obtain receipts for any waste recycled or disposed of, and be able to verify to
Landlord upon request that all waste is being handled by licensed handlers, and
not disposed of on-site.

CW          
Landlord        
 

KM             
Tenant        
 

 

 


Section 3.09 Waste Stream Management. The Tenant must manage its waste stream in
a manner that protects the environmental integrity of the Land. All wastes
generated by Tenant must be promptly disposed of in accordance with all Legal
Requirements. No waste will be allowed to accumulate. No dumping or other
disposal of any liquid, solid or semi-solid waste will be allowed upon the
Leased Premises. Burial of any waste is strictly prohibited. Tenant shall
maintain a dumpster for solid waste on the Leased Premises throughout the Term.

Section 3.10 Prohibited Substances. With the exception of petroleum products for
use in farm implements and vehicles, pesticides in use, or liquid or granular
fertilizers, no other “pollutant”, as defined in Chapters 376, 377 or 403, Fla.
Stat. or Chapter 62, F.A.C., as the same may be amended from time to time, will
ever be stored in any tank upon the Leased Premises. This prohibition does not
cover approved recycling containers provided by approved used oil, oil filter,
or antifreeze haulers provided that the container size does not exceed 550
gallons. No material classified as hazardous waste which is subject to
regulation under 42 U.S.C. 6901 et sec or any other federal, state or local law
or regulation may ever be generated, stored or brought onto the Land.

Section 3.11 Landlord Limitations on Agricultural Chemicals. Tenant may use on
the Leased Premises only use those herbicides, pesticides, fertilizers and
fungicides listed on Schedule “4” and registered and labeled for Tenant’s Use,
as that term is defined herein. Any such use must be in strict accordance with
the labels. Tenant will store, apply, and dispose of such materials in
accordance with all applicable regulations, including the reporting requirements
associated with the storage, use or disposal of such materials.

Section 3.12 Handling of Agricultural Chemicals. Agricultural chemicals
permitted hereunder should be stored, handled and applied in accordance with all
Legal Requirements. Tenant will not bring on the Leased Premises, cause to be
brought on the Leased Premises nor in any way commit to the Leased Premises by
dumping, ground rig spraying, aerial spraying or any other manner pesticides,
fertilizers, chemicals or petroleum products which when used separately or in a
combined state could be regulated as a hazardous waste under any applicable law.
Except as set forth on Schedule “4” attached hereto, Tenant will not bring on
the Leased Premises or allow or cause to be brought on the Leased Premises any
pesticide or fertilizer which would or could be categorized as a prohibited use
or canceled pesticide or fertilizer. Except as set forth on Schedule “4”
attached hereto, Tenant will not bring on the Leased Premises nor allow or cause
to be brought on the Leased Premises any pesticide or fertilizer which is or
could be categorized as a restricted use pesticide or fertilizer without first
obtaining all necessary permits for the use, storage or application thereof on
the Leased Premises. In the use, storage or application of any pesticides,
fertilizers and chemicals by Tenant or Tenant’s officers, directors, agents,
employees, or contractors, including their successors, heirs and assigns, Tenant
will take all such precautions as are necessary to see that such pesticides,
fertilizers and chemicals are stored, maintained and applied in such a way as to
be consistent with all Legal Requirements.

Section 3.13 Chemical Storage. Pesticides will be stored in a locked, weather
resistant, us floored structure. Such structure (hereinafter the “Storage
Facility”) should have containment capacity or be located so that a release will
not enter a wetland, surface water body, the air, soil or groundwater. The
Storage Facility should be afforded good housekeeping so as to prevent any
build-up or release of spilled agricultural chemicals. Overnight outdoor storage
of pesticides is strictly prohibited.

CW          
Landlord        
 

KM             
Tenant        
 

 

 

Section 3.14 Special Warranty for Storage and Disposal. Tenant covenants,
warrants and represents that Tenant is familiar with 40 CFR Part 165
“Recommended procedures for the disposal and storage of pesticides and pesticide
containers”. Tenant also understands that no container or other solid or liquid
waste disposal of any type is permitted on the Leased Premises. However, at the
Tenant’s option, Tenant may dispose of residual pesticide by proper application
of triple rinseate as part of the application process. As a best management
practice, the Tenant should properly dispose of all containers as provided in 40
CFR Parts 262 and 165 and as required by any other applicable local, state or
other federal requirement.

Section 3.15 Mixing and Loading Procedures. Mixing/loading of agricultural
chemicals will not be performed within 100’ of any well, or at a site where a
release would drain into a surface water body or wetland system. Agricultural
chemicals may not at any time, for any duration, be stored within 100’ of any
well. Mixing/loading sites should be alternated to prevent any possible
pesticide contaminant accumulation. Equipment washing and any triple rinsing
should also be performed at multiple sites.

Section 3.16 Product Storage and Use. Products such as new motor oil, grease,
lubricants, fluids, etc., which are not prohibited by the terms of this Lease,
shall be stored in leak-tight containers and dispensed in a manner that does not
allow any of the material to spill on the ground. For example, new oil,
antifreeze, solvents, batteries, oil filters, etc. should be stored in a
protected manner so that any foreseeable events will not cause entry or
contamination to the surrounding environment.

Section 3.17 Prohibited Tanks. Above ground fuel tanks (“ASTs”) over 550 gallons
and below ground tanks of any size, for any purpose other than use as septic
tanks, are strictly prohibited. No material other than domestic waste water, as
defined and allowed by Chapter 62-600, F.A.C. and any other applicable federal,
state or local requirement, will be placed into any septic system. The proper
permitting, operation and closure of any such system will be the sole
responsibility of the Tenant.

Section 3.18 Fuel Tanks. All fuel storage tanks must comply with all applicable
federal, state and local laws and regulations, and be monitored by the Tenant
for signs of corrosion, leakage or overfill/spill occurrence.

Section 3.19 Tank Placement and Procedure. Above ground fuel tanks of a capacity
of 550 gallons or less must be located so that no part of the tank is in contact
with the soil and the tank can be readily inspected for leaks. Such tanks must
be registered with the Florida Department of Environmental Protection, and
comply with all applicable laws, including without limitation, Ch. 376, Fla.
Stat., and 62-762 Fla. Admin. Code. All fuel lines, connections and other
apparatus must be well maintained to prevent fuel leakage. All detected leaks
should be repaired immediately. All fuel spills over 25 gallons must be reported
to Landlord immediately upon discovery. Landlord, at its option and in its sole
discretion, may oversee or control any needed assessment and remediation
activities at Tenant’s expense.

CW          
Landlord        
 

KM             
Tenant        
 

 

 


Section 3.20 Right of Entry. Notwithstanding any other provision of this Lease,
the Landlord, at its option and in its sole discretion, will have the right to
enter the Leased Premises at any time for the purpose of responding to an
environmental condition in order to prevent waste or other damage to the Leased
Premises. Landlord shall not be liable to Tenant for any constructive eviction,
crop damage or loss of usable acreage claim by the Tenant for such entry, which
areas of entry may include, but not be limited to, operational staging areas,
monitoring well placement areas, soil removal areas, storage areas, etc.
Landlord agrees, to the extent practicable, to limit Landlord’s disturbances to
the area reasonably necessary for any such operations.

Section 3.21 Remedial Actions and Default. It is the intent of this Lease to
require Tenant to be responsible for any adverse environmental conditions
related to Tenant’s activities on the Land; in no instance is the language
herein to be construed to impose liability on Tenant for adverse environmental
conditions present on the Land at the time of Tenant’s possession nor is it to
be construed to limit Tenant’s liability for any adverse environmental
conditions which arise due to the acts of the Tenant or its officers, directors,
agents, employees, or contractors, including their heirs and assigns.

During the Term, upon notification by the Landlord or upon the Tenant otherwise
becoming aware of a violation of any environmental law caused by Tenant or
Tenant’s activities, Tenant will begin all remedial actions required by law
solely at its own expense, in accordance with all Legal Requirements and in
accordance with any directions or instructions that Landlord may, at its option,
reasonably require of Tenant, or those given by any regulatory agency.
Non-compliance with any part of this Article shall constitute default under this
Lease. Nothing in this Article will prevent the Landlord from taking remedial
action at any time to prevent waste or deterioration of the Leased Premises. The
Tenant will be solely responsible for returning the Leased Premises to the
environmental condition existing at the Commencement Date.

Section 3.22 Payment of Environmental Costs. Tenant agrees to pay the cost of
any inspection, investigation, audit, cleanup, site remediation or
detoxification and the preparation of any closure or other required plans,
consent orders, other orders, license applications, and the like, whether such
action is required during or following the Term of this Lease to the full extent
that such action is attributable, directly or indirectly, to Tenant’s activities
or operations, including but not limited to the use, generation, storage, or
disposal of any petroleum products, pesticides, fertilizers, chemicals,
hazardous substances, or Materials (as that term is defined in Section 3.23), on
or under the Land during the tenancy of this Lease. The obligations created
above will survive this Lease, and will be in addition to the remedies available
to the Landlord under any other applicable law.

CW          
Landlord        
 

KM             
Tenant        
 

 

 




Section 3.23 Environmental Indemnity. Since Tenant will be in charge and control
of all material handling and storage areas upon the Land, Tenant agrees to
indemnify, hold harmless and defend Landlord from all claims, demands, suits,
damages (including foreseeable and unforeseeable consequential and punitive
damages) assessments, fines, penalties, costs and other expenses (including
attorneys’ fees and other court costs) brought on behalf of any person or entity
arising from the use, storage or disposal of any chemicals, pollutants,
pesticides, petroleum products, batteries (including waste material) and other
substances (cumulatively the “Materials”) used, generated, stored or brought
onto the Leased Premises by Tenant, which Materials, or their use, storage or
disposal, are regulated under any local, state or federal law. This indemnity
will extend to any off-site treatment, storage or disposal by Tenant of any
Material that leaves the Land and for which the Landlord becomes responsible
either voluntarily or involuntarily. The scope of the Tenant’s indemnification
hereunder will extend to any act or omission of the Tenant, or its officers,
directors, agents, employees, contractors, guests or invitees including their
successors, heirs and assigns. Claims include but are not limited to those
claims, either threatened or realized, for injuries to the contamination of or
the death of persons, or damages to or the destruction of property, the air,
soil, waters, groundwaters, the environment, livestock, plants, animals, and
aquatic life arising from exposure to or the escape of the above described
materials due to such material’s presence either on or off-site. Claims will
also include claims for restoration costs, damages or compliance with any
administrative violation notice, rule or order. This indemnity will survive the
Term of this Lease, and any failure by Landlord to discover any environmental
contamination or noncompliance during the Term. Injuries include those to
Landlord or Tenant, their officers, directors, agents, employees, or
contractors, including their heirs and assigns, or any other person or entity
arising out of the above described acts or omissions of Tenant.

Article IV.
GENERAL PROVISIONS.

Section 4.01 Assignment or Sublease. This Agreement will be legally binding upon
the parties hereto and their heirs, legal representatives, successors and
assigns. Notwithstanding the foregoing, Tenant may not assign this Lease, or
sublet the Land without the prior written consent of the Landlord, which will
not be unreasonably withheld, delayed, or conditioned.

Section 4.02 Liens. Tenant will keep the Land free and clear of all liens
arising out of any work performed, materials furnished, or obligations incurred
by Tenant.

Section 4.03 Intentionally Deleted.

Section 4.04 Notice. See Section “S. Notice” in the main body of the Lease

Section 4.05 Insurance. During the term of this Lease, Tenant agrees to
self-insure and/or procure and maintain in full force and effect the following
insurance coverages:

(a) Comprehensive general liability coverage meeting the following requirements:

(i) Intentionally Deleted.

(ii) Minimum Limits Required: $1,000,000 each occurrence; $1,000,000 personal &
advertising injury; $2,000,000 general aggregate; $2,000,000 products- completed
operations aggregate;

(iii) Tenant, is affiliated organizations, and each of the aforementioned
parties’ successors, assigns, officers, employees, directors, shareholders,
partners and members must be included as additional insureds; and

CW          
Landlord        
 

KM             
Tenant        
 

 

 


(iv) Coverage must be primary without contribution from other insurance
available to Tenant.

(b) Comprehensive automobile liability coverage (for all vehicles on any portion
of the Leased Premises) meeting the following requirements:

(i) Intentionally Deleted.

(ii) Minimum Limits Required: $ 1,000,000 per accident;

(iii) Intentionally Deleted.

(iv) Tenant and its affiliated organizations, and each of the aforementioned
parties’ successors, assigns, officers, employees, directors, shareholders,
partners, and members must be included as designated insureds on ISO endorsement
CA2048 or its equivalent.

(c) Statutory workers’ compensation coverage meeting the following requirements:

(i) Workers Compensation Insurance - Section “3.A.” of the NCCI (industry
standard) declarations page must list the state where the Leased Premises are
located. Even if the applicable state is listed in section “3.C. Other States
Insurance”, it must also be listed in section “3.A.”;

(ii) Employers Liability Minimum Limits Required: $500,000 each accident,
$500,000 disease - each employee, $500,000 disease - policy limit;

(d) Intentionally Deleted.

(e) Confirmation by Tenant of self-insurance and/or Certificates of insurance
indicating the then-current coverages and naming Landlord as an additional
insured (with the exception of workers’ compensation coverage) shall be provided
to Landlord prior to the entry upon the Leased Premises by any employee, agent,
independent contractor or invitee of Tenant and at the time of any renewals
and/or modifications of such policies. Additional confirmations and/or
certificates of insurance shall be furnished by Tenant to Landlord from time to
time if requested by Landlord to confirm the then-existing insurance coverages.
Each policy shall require that the insurer endeavor to give Landlord at least
thirty (30) days’ advance, written notice by the insurer prior to any
cancellation thereof.

(f) Intentionally Deleted.

(g) Intentionally Deleted.

(h) Intentionally Deleted.

CW          
Landlord        
 

KM             
Tenant        
 

 

 


Section 4.06 No Partnership. This Lease does not give rise to a relationship of
principal and agent or of partnership or of joint venture between the parties
hereto or any other relationship between the parties hereto other than the
relationship of Landlord and Tenant.

Section 4.07 Excuse. See section “X. Force Majeure” and all subsections thereto
in the main body of the Lease. This provision shall not be construed to limit
Tenant’s environmental obligations hereunder.

Section 4.08 Condemnation. If any part or all of the Land be taken for any
public or quasi- public use under any statute or by right of eminent domain or
by any purchase under threat of or in lieu of such taking, the Term of this
Lease will terminate as to the portion taken when possession is so taken. In
such event, Landlord will be entitled to the entire award or price. Tenant will
not be entitled to any compensation for Tenant’s leasehold interest in the
Leased Premises, but Tenant may, to such extent as may be permitted by law,
claim compensation from the taking authority for business damages, drainage
equipment, moveable structures, fixtures and chattels which are the property of
Tenant.

Section 4.09 Default of Tenant. See section “V. Breach” in the main body of the
Lease.

Section 4.10 No Waiver of Breach. The waiver by Landlord of a breach of any
provision of this Lease by Tenant will not operate or be construed as a waiver
of any subsequent breach by Tenant.

Section 4.11 Abandonment. If Tenant abandons the Land before the end of the term
of this Lease, the Landlord may, at Landlord’s option, cancel this Lease or he
may enter said premises as an agent of Tenant, by force or otherwise, without
being liable in any way thereof, and relet the Land with or without any of the
Tenant’s equipment that may be therein, at such price and upon such terms and
for such duration of time as Landlord may determine, and receive the rent
therefrom. Should Tenant abandon the Land before the end of the Term of this
Lease, then Tenant forfeits all rights to any of the rents paid as well as to
the crop under cultivation on the Land and Landlord has the exclusive option to
abandon or cultivate and harvest the crop. If Tenant abandons the crop, Tenant
is not entitled to proceeds from the crop should it be sold, nor to expected
profit. Notwithstanding the foregoing, Tenant shall not be deemed to have
abandoned the Land unless Tenant receives written notice from Landlord of such
abandonment and fails to cure said abandonment within thirty (30) days from
receipt of Landlord’s written notice.

Section 4.12 Insolvency or Bankruptcy. If Tenant becomes insolvent, voluntarily
or involuntarily bankrupt, or if a receiver, assignee or other liquidating
officer is appointed for the business of the Tenant, and Tenant does not remove
the bankruptcy within ninety (90) days, then Landlord may terminate this Lease
at the option of the Landlord to the extent permitted by law. Tenant will not
object to Landlord’s motioning the Court for appropriate relief from the
automatic stay in order to accomplish said termination and the enforcement of
all rights and remedies available to the Landlord hereunder.

CW          
Landlord        
 

KM             
Tenant        
 

 

 




Section 4.13 Hold Harmless. Tenant will hold harmless, protect, defend, and
Landlord from any and all claims, demands, damages, and liability, including
attorneys’ fees and costs, brought by, or on behalf of any third persons,
including employees and agents of Tenant, by reason of death, personal injury,
property damage, financial loss, or any other damage or injury arising out of
Tenant’s use, enjoyment or occupancy of the Land, including, but not limited to,
liability arising from the storage, use, or disposal of chemicals, petroleum
products, pesticides, fungicides, fertilizers, and similar materials. Landlord
will hold harmless, protect, defend and indemnity Tenant from any and all
claims, demands, damages, and liability, including attorneys’ fees and costs,
brought by, or on behalf of any third persons, including employees and agents of
Landlord, by reason of death, personal injury, property damage, financial loss,
or any other damage or injury arising out of Landlord’s use, enjoyment or
occupancy of the Land, including, but not limited to, liability arising from the
storage, use, disposal of chemicals, petroleum products, pesticides, fungicides,
fertilizers, and similar materials.

Section 4.14 Governing Law. All questions relative to the execution, validity,
interpretation, and performance of this lease will be governed by the laws of
the State of Florida, and venue for any action arising hereunder will lie
exclusively in the Florida county in which the Land lies.

Section 4.15 Attorneys’ Fees. In any action at law or in equity, or
administration or arbitration proceeding, to enforce or interpret the terms of
this Lease, the prevailing party will be entitled to attorney’s fees, costs and
necessary disbursement, including such fees prior to the commencement of
litigation, and on appeal, in addition to any other relief to which such party
may be entitled.

Article V.
MISCELLANEOUS.

Section 5.01 Miscellaneous.

(a) This Lease shall be binding upon and inure to the benefit of the successors
and assigns of Landlord, and shall be binding upon and inure to the benefit of
Tenant, its successors, and, to the extent assignment permitted hereunder,
Tenant’s assigns. The pronouns of any gender shall include the other genders,
and either the singular or the plural shall include the other.

(b) All rights and remedies of Landlord and Tenant under this Lease shall be
cumulative, and none shall exclude any other rights or remedies allowed by law
or this Lease.

(c) Time is of the essence under this Lease.

(d) This Lease constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes any prior understandings between them
concerning the same. This Lease may not be altered, changed or amended, except
by an instrument in writing executed by all parties hereto. The terms and
provisions of this Lease shall not be construed against or in favor of a party
hereto merely because such party is the “Landlord” or the “Tenant” hereunder or
such party or its counsel is the draftsman of this Lease.

CW          
Landlord        
 

KM             
Tenant        
 

 

 


(e) If Tenant is a corporation, partnership or other entity, Tenant warrants
that all consents or approvals required of third parties (including but not
limited to its board of directors or partners) for the execution, delivery and
performance of this Lease have been obtained and that Tenant has the right and
authority to enter into and perform its covenants contained in this Lease.

(f) Whenever in this Lease there is imposed upon Landlord or Tenant the
obligation to use their best efforts, reasonable efforts or diligence, Landlord
and Tenant shall be required to do so only to the extent the same is
economically feasible and otherwise will not impose upon Landlord or Tenant
extreme financial or other burdens.

(g) Any reference to the “Term” (or the “Lease Term”) shall be deemed to include
any renewal or extension thereof where appropriate.

(h) If any term or provision of this Lease, or the application thereof to any
person or circumstance, shall to any extent be unreasonable, invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is found to be
invalid or unenforceable, shall not be affected thereby, and each remaining
provision of this Lease shall be valid and shall be enforceable to the extent
permitted by law.

(i) The captions at the beginning of the several paragraphs of this Lease are
for convenience of reference only. They shall be ignored in construing this
Lease.

(j) This Lease may be executed in any number of counterparts, each of which,
when so executed and delivered, shall be an original, and such counterparts
together shall constitute one and the same instrument.

(k) Neither this Lease nor any memorandum shall be recorded in any public
records. If this Lease is recorded in violation of this provision, it shall not
serve as notice.

(l) This Lease shall be governed by, and construed and enforced in accordance
with, the laws of the State of Florida.

(m) Radon is a naturally occurring radioactive gas that, when it has accumulated
in a building in sufficient quantities, may present a health risk to persons who
are exposed to it over time. Levels of radon that exceed Federal and State
guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health unit.

(n) With respect to all payments of Rent, Additional Rent and any and all other
payments required by Tenant hereunder, Tenant shall have no right of set-off,
deduction, counterclaim, suspension or, except as expressly provided in the
Lease, abatement.

CW          
Landlord        
 

KM             
Tenant        
 

 

 



Witnesses  

LANDLORD: 

          ALICO, INC., a Florida corporation       /s/ Denise Plair   By: /s/
Clay G. Wilson Print Name: Denise Plair   Print Name: Clay G. Wilson     Title:
CEO/President       /s/ Mary Lofton   Date: 5-19-14 Print Name: Mary Lofton    
      Witnesses  

TENANT: 

          UNITED STATES SUGAR     CORPORATION, a Delaware corporation       /s/
Ann Marie Pilling   By: /s/ Kenneth W. McDuffie Print Name: Ann Marie Pilling  
Print Name: Kenneth W. McDuffie     Title: Sr. Vice President, Sugarcane
Operations       /s/ Eneyda Rios   Date: 5/12/14 Print Name: Eneyda Rios        
 


CW          
Landlord        
 

KM             
Tenant        
 

 

 


EXHIBIT “C”

Memorandum of Lease

This instrument prepared by and
after recording return to:
Edward Almeida, Esq.
Vice President, Legal Affairs
United States Sugar Corporation
111 Ponce de Leon Avenue
Clewiston, Florida 33440
Tel: (863) 902-2418
Fax: (863) 902-2120
E-mail: ealmeida@ussugar.com



 

 

MEMORANDUM OF LEASE

THIS MEMORANDUM OF LEASE (this “Memorandum”) is dated as of 5/15/14, 2014
(“Effective Date”) among UNITED STATES SUGAR CORPORATION, a Delaware corporation
(“U.S. SUGAR”), whose mailing address is 111 Ponce de Leon Avenue, Clewiston,
Florida 33440 and ALICO, INC., a Florida corporation (“ALICO”) whose mailing
address is 10070 Daniels Interstate Court, Suite 100, Ft. Myers, Florida 33913.

U.S. SUGAR and ALICO hereby certify as follows:

     1. U.S. SUGAR and ALICO have entered into a certain “Lease Agreement”
(“Lease”), dated as of 5/15/14, pursuant to which ALICO has leased to U.S.
SUGAR, and U.S. SUGAR has leased from ALICO, the land described in Exhibit “A”
attached hereto (collectively, “Premises”) upon the terms and subject to the
conditions set forth in the Lease.

     2. The Lease expires April 30, 2024, unless sooner terminated in accordance
with the terms of the Lease; provided, however, that the term of the Lease may
be extended as follows: On May 1, 2024 and on each April 1st subsequent thereto,
the Lease term shall be extended one (1) additional “Lease Year” (as such term
is defined in the Lease) unless written notice of non-renewal is given by either
party hereto to the other party.

     3. The covenants and agreements of the parties under the Lease are
covenants running with the Premises.

     4. ALICO and U.S. SUGAR enter into this Memorandum, which is to be recorded
in the land record office of Hendry County, Florida, in order that third parties
may have notice of the Agreement. This Memorandum shall not supersede or in any
way modify the terms or conditions of the Agreement or be used in interpreting
the Agreement.

CW          
Landlord        
 

KM             
Tenant        
 

 

 


IN WITNESS WHEREOF, ALICO and U.S. SUGAR have caused this Memorandum to be
executed as of the Effective Date.



Signed and delivered   UNITED STATES SUGAR CORPORATION in the presence of:   a
Delaware corporation       /s/ Ann Marie Pilling   By: Kenneth W. McDuffie
Witness Signature         Print Name: Kenneth W. McDuffie Ann Marie Pilling    
Print Witness Name   Title: Sr. Vice President, Sugarcane Operations       /s/
Eneyda Rios     Witness Signature           Eneyda Rios     Print Witness Name  
            Signed and delivered     in the presence of:   ALICO, INC., a
Florida corporation       /s/ Denise Plair   By: Clay G. Wilson Witness
Signature         Print Name: Clay G. Wilson Denise Plair     Print Witness Name
  Title: CEO/President       /s/ Mary Lofton     Witness Signature          
Mary Lofton     Print Witness Name           STATE OF FLORIDA     COUNTY OF LEE
   

 

THE FOREGOING INSTRUMENT was sworn to and subscribed before me this 19th day of
May 2014, by Clay G. Wilson as CEO/President of ALICO, INC., a Florida
corporation, who is personally known to me, who acknowledged that he/she
executed such instrument on behalf of, and with the full and binding authority
of said corporation, and who did take an oath.

(Notary Seal)

[SEAL] A. DENISE PLAIR   /s/ A. Denise Plair   MY COMMISSION #EE 832069   Notary
Public, State of Florida at Large   EXPIRES: January 4, 2017       Bonded Thru
Notary Public Underwriters   A. Denise Plair       Print Notary Public’s Name  
     

My Commission Number: EE 832069

My Commission Expires:  1-04-17     


CW          
Landlord        
 

KM             
Tenant        
 

 

 


STATE OF FLORIDA
COUNTY OF HENDRY

THE FOREGOING INSTRUMENT was sworn to and subscribed before me this 12th day of
May 2014, by Kenneth McDuffie as Sr. Vice President of UNITED STATES SUGAR
CORPORATION, a Delaware corporation, who is personally known to me, who
acknowledged that he/she executed such instrument on behalf of, and with the
full and binding authority of said corporation, and who did take an oath.

(Notary Seal)

[SEAL] JESSE L. PATE, SR.   /s/ Jesse L. Pate Sr.   MY COMMISSION EXPIRES  
Notary Public, State of Florida at Large   December 14, 2014       #EE 032864  
JESSE L. PATE SR.   Bonded Thru   Print Notary Public’s Name   Notary Public
Underwriters       NOTARY PUBLIC, STATE OF FLORIDA                  

My Commission Number: EE 032864

My Commission Expires:  Dec 14, 2014     



          NOTARY PUBLIC, State of Florida     Print Name:      




CW          
Landlord        
 

KM             
Tenant        
 

 

 


SCHEDULE “1”
TO GENERAL CONDITIONS

LIST OF APPLICABLE SOUTH FL. WATER MGMT. DISTRlCT PERMITS &
APPLICATIONS

Consumptive Use Permits
26-00453-W - Hill Grade, Application #060626-26
26-00631-W - 2x6, Applications #101020-6 and #090226-38
26-00617-W - Port LaBelle, Applications #101013-2 and #090226-31
26-00173-W - Collins Slough West, Applications #101012-34 and #090226-44
26-00174-W - Collins Slough East, Application #090226-8
26-00315-W - Alico Jog, Application #090226-35

Environmental Resource Permits
26-00453-S - Hill Grade, Applications #101129-10, #101101-2, #070612-27,
#020408-21,
                       #020129-14 and #960611-5
26-00003-S-03 - 2x6, Applications #990412-23 and #10059-A
26-00617-S - Port LaBelle, Applications #140225-24, #990603-20, #980911-20 and
#980810-11
26-00466-S Collins Slough West, Application #911021-4
26-00175-S - Collins Slough East, (Entire Permit Expired/Cancelled, Applic. #
050608-19)
26-00315-S - Alico Jog - Application #11205-B

CW          
Landlord        
 

KM             
Tenant        
 

 

 


SCHEDULE “2”
TO GENERAL CONDITIONS

Applicable BMP’s are Nutrient Application Control, Nutrient Spill Prevention,
Soil Testing and utilization of Above Ground Impoundment (AGI).

1) Nutrient Application Control is keeping the fertilizer a minimum of 4’ from
canals and not overlapping the application. Examples: Banding at the root zone,
side dressing, pneumatic controlled-edge application, fertilization though the
irrigation system, or placement of fertilizer under plastic near the root. We
specify the type year in the annual BMP report.

2) Nutrient Spill Prevention is having protocols in place to prevent fertilizer
spills during transfer, handling, storage. The SFWMD usually looks for education
type material and proof of instruction to verify this BMP.

3) Soil Testing is testing soil samples to obtain a recommended phosphorous
application for the crop type. Receipts and recommendations are required to
verify this BMP.

4) Utilization of AGI is pumping the excess water being drained from the farm
fields into the AGI.

 

 


SCHEDULE “3”
TO GENERAL CONDITIONS

WRITTEN CERTIFICATION OF LANDUSER (LESSEE OR OPERATOR)

I hereby certify that, I have received a copy of Permit No. see attached 1 with
application No. see attached, dated see attached. I agree to comply with the
permit and implement the terms and conditions of the permit as it is indicated
in lease. In addition, I agree to provide entry at any time to the area for
South Florida Water Management District staff or their duly authorized agents,
as provided for in subsection 40E-63.444(d), F.A.C., or as otherwise provided by
the issued permit. If the undersigned is a sublessee, or otherwise not a party
to the Lease, the undersigned hereby agrees to comply with the terms of the
Lease.

UNITED STATES SUGAR CORPORATION
Type or print lessee name



/s/ Kenneth W. McDuffie     Signature of Lessee of parcel/farm (if no the
lessee, certify below)           I hereby certify that I am the authorized agent
of the lessee           Kenneth W. McDuffie, Sr. Vice President, Sugarcane
Operations     Type or print name and title           /s/ Kenneth W. McDuffie  
  Signature           5/12/14     Date:    

 


 